DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a textile composition (claims 1-21) in the reply filed on 2/2/2022 is acknowledged.

Claims 22-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected article of manufacture, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozubal et al (WO 2017151684, published on 09-2017, cited here with identical US 20200362295).

Kozubal teaches  a filamentous fungal biomat, produced by a surface fermentation of biowaste (see Claim 31), which  contains such biopolymer as  lipid at amount of at least 39% (see claim 39).



In reference to claim 2, Kozubal teaches such plasticizer as glycerin (see Example 10 at 0184)

Regarding claim 3, Kozubal teaches the resultant filamentous fungi biomats are 1 to 30 mm thick (see 0099).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10533155 or U.S. Patent No. 10687738  . Although the claims at issue are not identical, they are not patentably distinct from each other because both references claim 1 mm to 30 mm thick biomat comprising at least 39 % of lipid (see claims 1 and 8). 






Allowable Subject Matter

5.	Claims 4-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Search for prior art does not result in any references, covering the subject matter of the claims above, i.e.: mechanical properties of claims 4-8 and 13, dye of claims 9-12, swelling degree of claims 14-15, non-fungal textile material of claims 16-17, thermal dopant of claims 19-20 and thermal characteristics of claim 21.
The closest prior art found is represented by  Appels et al (Fabrication factors influencing mechanical, moisture- and water-related properties of mycelium-based composites, Materials and Design, 161(2019)64-71, published on 11 November 2018) and  Shi et al (Evaluation of Biodegradable Films Made of Waste Mycelium and Poly (Vinyl Alcohol) on the Yield of Pak-Choi, J Polym. Environ. (2012) 20:492–500, Published online: 20 December 2011).

Appels teaches Mycelium-based composites result from the growth of filamentous fungi on organic materials such as agricultural waste streams. These novel biomaterials represent a promising alternative for product design and manufacturing both in terms of sustainable manufacturing processes and circular lifespan.

Appels  discloses teaches that pure fungal materials are the result of complete degradation of the substrate or are obtained by removing the fungal skin from the substrate. 
The  biomass is  inactivated  (see page 65, left column).
Regarding claim 3, Appels teaches sheet thickness of around 10-15 mm (see Table 2 at page 67).

Shi teaches a 0.3 mm durable composite sheet  comprising providing 3 grams of  waste mycelium/fungal biomass  and 1 gram of Polyvinyl alcohol (PVA) at the presence of such plasticizer as Glycerol (pg. 493), meeting the corresponding limitations of claims 1 and 2.

However, the references above fail to teach the limitations of claims 4-21.





6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765